Citation Nr: 9929427	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  95-33 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability, including a heart murmur. 

2.  Entitlement to service connection for left and right 
wrist disorders. 

3.  Assignment of an initial rating for service-connected 
chondromalacia patella of the right knee, currently rated as 
noncompensably disabling. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1981, 
with subsequent Reserve service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
1993 and January 1997 by the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
September 1993, the veteran entered notice of disagreement 
with the September 1993 rating decision's denial of service 
connection for a heart murmur, left and right wrist 
conditions, and residuals of a knee injury; a statement of 
the case was issued in October 1995; and the veteran entered 
a substantive appeal in September 1995.  A January 1997 
rating decision subsequently granted service connection for 
chondromalacia patella of the right knee.  In August 1997, 
the veteran entered notice of disagreement with the decision 
to assign a noncompensable rating; a statement of the case 
was issued in October 1997; and the veteran entered a 
substantive appeal in November 1997.  In June 1999, the 
veteran testified at a personal hearing before the 
undersigned member of the Board sitting at the RO. 

The issues of entitlement to service connection for a 
cardiovascular disorder, including a heart murmur,  and 
entitlement to assignment of a higher disability evaluation 
for service-connected right knee disability are addressed in 
the remand section of the following decision. 



FINDING OF FACT

There is no medical evidence of record of a nexus between the 
veteran's currently diagnosed left or right wrist disorders 
and her military service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
left and right wrist disorders is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Left and Right Wrist Disorders

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In order for a service connection claim to be well 
grounded, there must be competent evidence:  i) of current 
disability (a medical diagnosis); ii) of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and; iii) of a nexus between the in-service injury 
or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Epps v. Gober, 
126 F.3d 1464, 1468 (1997).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id at 498.  

The veteran contends that she currently has disorders of both 
wrists which are causally related to her service.  On her 
Application for Compensation in July 1993, the veteran wrote 
that a right and left wrist injury began in 1983 as the 
result of typing, computers, and teletype.

Service medical records reflect that, in January 1981 the 
veteran complained of left wrist pain for several years.  
Neurologic and EMG consultations were requested to rule out 
carpal tunnel syndrome. No reports of such consultations are 
included in the veteran's service medical records, and it is 
unclear from other medical records whether the veteran ever 
underwent special testing.  In this regard, some reports 
suggest that the veteran has declined to undergo testing for 
carpal tunnel syndrome.  

At the service separation examination in February 1981, the 
veteran reported complaints or history of an occasional 
painful left wrist joint.  At that time, her upper 
extremities and neurological system were clinically evaluated 
as normal.

In October 1992, the veteran was diagnosed with probable 
DeQuervain's for what sounded like intermittent tendinitis of 
the right wrist.  In January 1993, the veteran reported a 
history of old injury years before, and was diagnosed with 
osteoarthritis of the left wrist, treated with heat and a 
splint.  An August 1993 VA compensation examination resulted 
in the diagnosis of arthritis/arthralgias of both wrists, 
uncertain etiology, with the left more symptomatic.  A 
January 1995 VA orthopedic examination of the wrists also 
resulted in a diagnosis of arthritis/arthralgias of both 
wrists, of uncertain etiology.  The examiner indicated that 
it was not possible to definitely rule out carpal tunnel 
syndrome without electrical (nerve conduction velocity) 
studies, though the veteran has refused to take such studies.

At a personal hearing in June 1999, before the undersigned  
member of the Board, seated at Montgomery, Alabama, the 
veteran testified that: she had a lot of problems with a 
wrist condition during service; she did not receive treatment 
for a wrist condition until several years after service 
separation; and this condition still bothered her.  

The record includes a medical diagnosis of current right and 
left disorders.  Further, service records show that the 
veteran was seen for left wrist complaints in 1981, and her 
assertions regarding problems in 1983 are accepted as true 
for well-grounded purposes.  However, what is lacking to 
otherwise well ground her claim is medical evidence of a link 
or nexus between current bilateral wrist disability and her 
military service.  

Significantly, no wrist disorders were clinically noted upon 
separation examination in February 1981, just one month after 
she complained of left wrist pain.  Moreover, the Board notes 
here that on examination for reserve purposes in June 1984, 
the veteran's upper extremities and neurologic system were 
again clinically evaluated as normal.  Further, there is no 
medical evidence of any wrist complaints or treatment until 
the early 1990's.  While the veteran may believe that she 
currently has carpal tunnel syndrome, or that her current 
left and right wrist disorders are related to her military 
service, it should be emphasized that lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

With regard to the veteran's personal hearing testimony that 
a doctor in service told her that she had carpal tunnel 
syndrome, the Court has held that such a veteran's account, 
"filtered as it [is] through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As there is 
no medical evidence of a nexus between a current disorder of 
the left or right wrist and the veteran's service (including 
the report of left wrist pain in service), the veteran's 
claim for service connection for a left or right wrist 
condition, claimed as carpal tunnel syndrome, is not well 
grounded and must be denied.  38 U.S.C.A. § 5107(a). 

As this claim is not well grounded, VA has no further duty to 
assist the veteran-appellant in developing the record to 
support this claim.  See Epps, 126 F.3d at 1467-68.  
Furthermore, as the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim as to this issue well grounded, there is no 
further duty on the part of VA under 38 U.S.C.A. § 5103(a) to 
notify the veteran of the evidence required to complete her 
application for service connection for the claimed disorder.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

The veteran's claim of entitlement to service connection for 
left and right wrist disorders is not well-grounded.  To this 
extent, the appeal is denied. 



REMAND

With regard to the cardiovascular disorder issue, the veteran 
claims that she was evaluated by the cardiology department at 
Walter Reed Medical Center during her active service.  The 
Board observes that a service medical record entry, dated in 
March [the year is illegible, but the context appears to be 
1979], refers to a grade II-III murmur is noted to have been 
heard, and indicates that the veteran has been worked-up by 
cardiology at Walter Reed Medical Center.  In a statement 
dated in February 1994, the veteran wrote that in about 1978 
during service she had a heart work-up at Walter Reed Medical 
Center for a heart murmur, and then had another heart work-up 
at Ft. Belvoir, Virginia about a year later.  At the June 
1999 personal hearing before the Board, the veteran likewise 
testified that during service in 1978 she underwent a 
cardiovascular work-up at Walter Reed Army Hospital, which 
included EKG testing, but these records were "lost" as they 
were never sent to the Pentagon.  

The veteran's National Guard service medical records also 
reflect that in July 1986 she reported a history of a 
diagnosis of a heart murmur dating to her period of active 
duty service (and since age 20), though without symptoms; she 
was found upon examinations in 1985 and 1986 to have a 
systolic murmur.  The service medical records do not reflect 
the report from the Walter Reed Army Medical Center is a part 
of the claims file.  While the veteran's service medical 
records were requested by VA, there is no indication that any 
records pertaining to the veteran's treatment were 
specifically requested from the Walter Reed Army Medical 
Center.  Under the circumstances, the Board believes an 
attempt should be made to obtain any additional service 
medical records, to specifically include all pertinent 
records from Walter Reed Army Medical Center. 

The Board also observes that some medical evidence refers to 
mitral valve problems, and it therefore appears that the 
exact nature of the veteran's cardiovascular status is not 
clear.  Such a matter involves complex medical 
determinations, and the Board is of the opinion that 
development in this regard is necessary to allow for an 
informed appellate review. 

With regard to the issue of entitlement to a higher 
disability rating for service-connected chondromalacia 
patella of the right knee, at the June 1999 Board hearing, 
the veteran testified that she was scheduled to undergo VA 
medical evaluation the following month for purposes of 
ascertaining whether surgery was warranted.  Action to obtain 
any such VA medical examination report is also necessary 
before the Board may properly proceed with appellate review 
of this issue. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request a search for 
any additional service medical records to 
specifically include any available 
records documenting treatment at the 
Walter Reed Medical Center, particularly 
any cardiovascular work-up or EKG/ECG 
testing that may have been conducted.  

2.  All pertinent VA medical reports (not 
already of record), to include the report 
of any examination/evaluation conducted 
since June 1999 for purposes of possible 
surgery of the right knee, should be 
associated with the claims file. 

3.  The veteran should be scheduled for a 
VA cardiovascular examination to 
ascertain the nature and etiology of 
cardiovascular disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination, and any indicated special 
tests deemed medically feasible should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should clearly indicate whether 
or not the veteran suffers from current 
cardiovascular disability.  If the 
reported murmur is deemed to be 
congenital or developmental, the examiner 
should so state, or if not, the examiner 
should offer an opinion as to the nature 
of the cardiovascular disorder which it 
is associated with and the time period of 
first manifestation of such 
cardiovascular disorder.  

4.  The RO should then review the 
expanded claims file and determine 
entitlement to service connection for 
cardiovascular disability is warranted 
and whether a higher rating is warranted 
for the veteran's service-connected right 
knee disability.  The RO should furnish 
the veteran and her representative with 
an appropriate supplemental statement of 
the case and afford an opportunity to 
respond before returning the case to the 
Board. 

The veteran and her representative are free to submit 
additional evidence and argument in support of the appeal on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals







